PHILLIPS, Judge.
The only issue before us is whether the three traffic offenses described above were “committed on a single occasion,” as those words are employed in G.S. 20-16(c). If so, plaintiff has less than twelve points on his driving record and the suspension order is invalid; if not, he has more than twelve points and the order is valid. In our opinion, the offenses were committed on more than one occasion and the order appealed from is affirmed.
Though the word “occasion” has more than one meaning, when used as a noun and limited to the singular, as in the statute, a commonly understood definition is —“a particular time at which something takes place: a time marked by some happening.” Webster’s Third New International Dictionary. No doubt that is the meaning the General Assembly had in mind when the word was used in the statute, the manifest purpose of which is to punish more lightly those licensees unfortunate enough to be convicted of two or more offenses because of what, in substance, is only one occurrence. To conclude that any of the word’s other meanings was intended would render that part of the statute both incomprehensible and pointless; and, certainly, no purpose to benefit licensees that commit a series of offenses, even though within a brief span of time, is discernible from the statutory language.
Giving the word “occasion” its intended meaning, it is quite plain to us that: One particular time at which something took place relevant to plaintiff’s case was when he ran his car through a stop sign at the Eller Road intersection and caused an accident; another such time was when he left that place without identifying *562himself; and still another was when he drove recklessly five minutes later near Gumtree Road, three miles away. These offenses could not have occurred on a single occasion —approaching an accident scene is not the same occasion as leaving it, nor is either the same occasion as driving several minutes later at a completely different place, under completely different circumstances.
The order appealed from is
Affirmed.
Judges HEDRICK and WELLS concur.